JOHNSON, J.
Employer appeals from the orders of the Board and the referee awarding permanent and total disability. The claimant suffered an industrial back injury on April 15, 1972, aggravating a pre-existing arthritic and disc disease. A stipulated order was entered on October 3, 1974 awarding claimant 320 degrees permanent partial disability. She subsequently filed this claim for permanent total disability alleging aggravation of her previous injury.
There is no evidence in the record to support the claim of aggravation. Claimant testified to subjective symptoms indicating her physical condition had worsened since 1972, which was confirmed by the treating physician’s initial report. The only explanation offered by the treating physician as to the cause was her pre-existing disease and the multiple falls she had suffered since October, 1975. The examining physician concluded that her worsened condition, if any, was not due to the industrial back injury, but rather resulted from the natural progression of her degenerative disease and her multiple falls. The treating physician made a supplemental report stating that he agreed substantially with the examining physician’s findings except that he was convinced that claimant’s stated symptoms were real. He expressed no disagreement as to the cause. Contrary to the findings of the Board and the referee, there is no suggestion in either physician’s report that the worsened condition resulted from the industrial injury.
Reversed.